 SEARS, ROEBUCK & CO.577Sears, Roebuck and Co.andThe Commission SalesAssociation,Petitioner.Case 6-RC-4873September 23, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSUpon a petition duly filed on December 5, 1968,under Section 9(c) of the National Labor RelationsAct, as amended, a hearing in this case was held onApril 7 through April 11, 1969, and on April 29throughMay 1, 1969, before Harold J. Datz,Hearing Officer. Pursuant to Section 102 67 of theNationalLaborRelationsBoardRulesandRegulations, the above-entitledmatterwas dulytransferred by the Regional Director for Region 6 tothe Board for decision. The Petitioner and Employerfiled briefs.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated its powersinconnectionwith this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.No question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.The Employer has approximately 1,766 full-timeand regular part-time sales people employed in the12retailstorescharacterizedas the Pittsburghgroup. These employees are generally compensatedon one of the following bases: (1) commission of 6percent or more against a weekly draw of $100; (2)salary plus commission of 1 percent; (3) straighttime hourly rates without commission.The Petitioner seeks to represent all full-timecommission salesmen' in the Employer's Pittsburghgroup who are compensated in accord with category(1)noted previously. Alternatively, it would alsorepresentbothfullandpart-timecommissionsalesmen who number approximately 465 employees.The Employer contends that there is no statutoryor decisional basis for the Petitioner to seek a unitlimited to certain sales people and seeks to includeall selling employees in the Pittsburgh group in the'For purposes of this decision the term commissionsalesmen isutilizedto to designate those salesmen who are on a commission draw basis andwho normally receive a 6-percent commission or more for selling big ticketitems.unit.Of the remaining sales people whom thePetitioner would exclude and the Employer wouldinclude,thereareapproximately 315full-timesalesmen compensated by a salary plus 1-percentcommission, and the remaining 968 sales people arepart-time employees who are compensated on anhourly basis. The salary plus 1-percent commissionand part-time employees enjoy a number of thesame benefits and conditions of employment as theemployees sought by the Petitioner. The Petitionerhas clearly indicated that it does not seek torepresent sales people who are compensated onotherthanacommissionbasis,northosecompensated on a salary plus I-percent commissionbases.At issue, therefore, is whether the Pittsburghgroup commission salesmen, as previously defined,constituteanappropriateunitforpurposesofrepresentation.The Board has held that the storewide unit inretail establishments, while "basically appropriate"or the "optimum"unit, isnot necessarily the onlyappropriateunitin such an establishment.' Indeed,the Board has made it clear that,underthe Act, aunit of less than all of the employees in a mercantileoperation may be appropriate.' These decisions restonthelongestablishedprinciplethattheappropriate unit for self-organization among theemployees of a given employer is generally basedupona community of interest in their occupation.Such interest is normally demonstrated,inter alia,by the employees' common experiences, duties,organization,supervision,andconditionsofemployment.The commission salesmen primarily sell "bigticket"merchandise, although it appears from therecord that they also sell the low-priced merchandisein the divisions or departments in which they work.Approximately 314 commission salesmen work inthe Employer's so-called big ticket divisions 4 andanother 11 work in combined divisions which, inaddition, sell such things as toys. garden accessories,hardware, and bedding accessories. Some divisionsaremanned only by commission salesmen,' butother divisions include substantial numbers of salaryplus l percent and hourly paid sales employees.' Theremaining commissionsalesmen (approximately 140)'Stern'sParamus, 150 NLRB 799, 803'Arnold Constable Corporation,150NLRB 788,Lord & Taylor, aDivisionof Associated DrvGoodsCorp.150NLRB 812'These divisions sell furniture,sewing machines,vacuum cleaners, floorpolishers, stoves, draperies,slip covers,custom decorating,washers, dryers,fencing, farm machinery and equipment, floor coverings,water heaters,plumbing, retrigeration equipment,venetian blinds, awnings and shades,radios, television sets, building materials,and kitchen modernization'When broken down on a store-to-storebasis,approximately 178commission salesmen out of a total of465 workin such divisions'These divisions sell draperies,slip covers, custom decorating,fencing,farmmachinery and equipment,water heaters, plumbing,radios andtelevision sets, buildingmaterials and kitchen modernization In isolatedstores, only commission salesmen maybe employedin a given division,such as the salesmen in the radio and television division at the Employer'sBaden store178 NLRBNo.91 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork in divisions other than the traditional "bigticket" divisions, in some instances being the onlysalesmen so employed.' In most of these divisions,however, it appears that the commission salesmenrepresent a relatively small percentage of the totalsales complement and that other sales employees sellthe same merchandise as the commission salesmen.Itappears further that some commission salesmen(approximately 178) do some outside selling in themajor appliance divisions or perform other outsidedutiesinconnectionwithhome-installedmerchandise. Such salesmen are required to haveautomobilesand to carry liability insurance.Commissionsalesmenusuallysharecommonsupervision and work with other types of salespeopleexceptinthosedivisionswhere theyconstitute the entire sales force. Furthermore, therecord shows that the practice may vary from storetostoreinassigningcommission salesmen tohandling particular items.l,rom the foregoing, and the record as a whole.we are not persuaded that these commissionsalesmen are a homogenous group of employees whomay constitute an appropriate unit.While the'Thesedivisionssell,among other things,jewelry,hearingaids,cosmetics,wigs,hardware,shoes, automotive accessories,men's suits,monuments,and truck and automobile tiresThe Employer has other divisions,where no commission salesmen areemployed,which also sell high-pricedmerchandisesuchaselectrictypewriters,boats, ski equipment,luggage, paint sprayers, and mink coatsThe catalog and commercial sales divisions,inwhich no commissionsalesmen are employed,have sales running as high as $4,000 and $50,000,respectivelycommission salesmen are employed to sell big ticketmerchandise,othersellingemployees sell suchmerchandise, frequently the same type as that soldby the commission salesmen. Although the trainingof the commission salesmen tends to be specializedand related to the merchandise sold, it appears thatother sales employees receive specialized training ona comparable level, particularly in those areas wherethey sell high-pricedmerchandise. Further. whilesome of the commission salesmen work separatelyunder separate supervision, a majority work withother sales people under common supervision. Someof the commission salesmen do outside selling orperform other outside duties that require them tohave automobiles and insurance, but a majority donot.The one consistently discernible differencebetween the group of commission sales employeeshere sought and other sales employees is theirmethod of compensation. In light of the previouslyenumerated factors, we conclude that this alone doesnot constitute sufficient grounds for establishing aseparate unit of such employees." Accordingly, wefind that the requested unit is inappropriate, and weshall dismiss the petition herein.ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed.'SeeBullock'sInc.119 NLRB 642, 643